Case 2:20-cv-07013-ODW-AS Document 1 Filed 08/04/20 Page 1 of 13 Page ID #:1



 1 Matt Valenti, Esq., (State Bar No. 253978)
     VALENTI LAW APC
 2 Mail: PO Box 712533
     San Diego, CA 92171-2533
 3 Phone: (619) 540-2189
     E-mail: mattvalenti@valentilawapc.com
 4

 5 Attorney for Plaintiff
     RAUL URIARTE-LIMON
 6

 7

 8

 9                          UNITED STATES DISTRICT COURT
10                     CENTRAL DISTRICT OF CALIFORNIA
11

12 RAUL URIARTE-LIMON,                )         Case No.:
     an individual,                   )
13                                    )
                                      )         COMPLAINT FOR:
14                         Plaintiff, )
                                      )         DENIAL OF CIVIL RIGHTS AND
15         vs.                        )         ACCESS TO PUBLIC FACILITIES TO
                                      )         PHYSICALLY DISABLED PERSONS
16                                    )         IN VIOLATION OF THE
                                      )         AMERICANS WITH DISABILITIES
                                                ACT OF 1990, (42 U.S.C. §12101, et
17   PHILIP MAUST, an individual, dba )         seq.) AND THE UNRUH CIVIL
     MAUST’S CALIFORNIA POULTRY       )         RIGHTS ACT, (CALIFORNIA CIVIL
18   and FAIRGROW PULLETS; and DOES )           CODE §51, et seq.)
     1-10,                            )
19                                    )         DEMAND FOR JURY TRIAL
                                      )
20                      Defendants.   )
                                      )
21                                    )
22

23

24

25

26

27

28

                                           -1-
                                        COMPLAINT
Case 2:20-cv-07013-ODW-AS Document 1 Filed 08/04/20 Page 2 of 13 Page ID #:2



 1

 2        Plaintiff RAUL URIARTE-LIMON (hereinafter referred to as “Plaintiff”)
 3 complains of PHILIP MAUST an individual, dba MAUST’S CALIFORNIA

 4 POULTRY and FAIRGROW PULLETS; and DOES 1-10 (each, individually a

 5 “Defendant” and collectively “Defendants”) and alleges as follows:

 6                                     I.     PARTIES
 7        1.     Plaintiff RAUL URIARTE-LIMON is a California resident and a
 8 qualified physically disabled person. He cannot walk due to paraplegia and uses a

 9 wheelchair for mobility.

10        2.     Defendants PHILIP MAUST, an individual doing business as MAUST’S
11 CALIFORNIA POULTRY and FAIRGROW PULLETS; and DOES 1-10 are and

12 were the owners, operators, lessors and/or lessees of the subject business, property,

13 and facility at all times relevant in this Complaint.

14        3.     Plaintiff does not know the true names of Defendants, their business
15 capacities, their ownership connection to the property and business, or their relative

16 responsibilities in causing the access violations herein complained of, and alleges a

17 joint venture and common enterprise by all such Defendants. Plaintiff is informed and

18 believes that each of the Defendants herein, including DOES 1 through 10, inclusive,

19 is responsible in some capacity for the events herein alleged, or is a necessary party

20 for obtaining appropriate relief. Plaintiff will seek leave to amend when the true

21 names, capacities, connections, and responsibilities of the Defendants and Does 1

22 through 10, inclusive, are ascertained.

23        4.     Defendants own and owned the property located at 13107 East End
24 Ave., Chino CA 91710 (“Subject Property”) at all relevant times.

25        5.     Defendants operate and operated the store or stores doing business as
26 “Maust’s California Poultry” and “Fairgrow Pullets” (“Poultry Shop”), located at the

27 Subject Property, at all relevant times.

28

                                               -2-
                                            COMPLAINT
Case 2:20-cv-07013-ODW-AS Document 1 Filed 08/04/20 Page 3 of 13 Page ID #:3



 1         6.     Plaintiff alleges that the Defendants have been and are the owners,
 2 franchisees, lessees, general partners, limited partners, agents, trustees, employees,

 3 subsidiaries, partner companies and/or joint ventures of each of the other Defendants,

 4 and performed all acts and omissions stated herein within the course and scope of

 5 such relationships causing the damages complained of herein.

 6                           II.    JURISDICTION AND VENUE
 7         7.     This Court has subject matter jurisdiction over this action pursuant to 28
 8 U.S.C. §1331 and §1343(a)(3) and (a)(4) for violations of the Americans with

 9 Disabilities Act of 1990, U.S.C. §12101, et seq.

10         8.     Pursuant to supplemental jurisdiction, an attendant and related cause of
11 action, arising out of the same nucleus of operative facts and arising out of the same

12 transactions, is also brought under California’s Unruh Civil rights Act, which

13 expressly incorporates the Americans with Disabilities Act.

14         9.     Venue is proper in this court pursuant to 28 U.S.C. U.S.C. §1391(b) and
15 is founded on the fact that the real property which is the subject of this action is

16 located in this district and that Plaintiff’s causes of action arose in this district.

17                                         III.   FACTS
18         10.    Plaintiff uses a wheelchair for mobility and travels by means of a
19 specially equipped van. Plaintiff prides himself on not just his independence but also

20 on empowering other disabled persons.

21         11.    Defendants’ Poultry Shop is a retail seller of chicken eggs, pullets
22 (young hens), and chicken meat which is open to the public, a place of public

23 accommodation, and a business establishment.

24         12.    Plaintiff went to the Poultry Shop on or around June 3, 2020 to purchase
25 poultry products.

26         13.    Unfortunately, during Plaintiff’s visit to the Poultry Shop, Defendants
27 did not offer persons with disabilities with equivalent facilities, privileges,

28 advantages, and accommodations offered to other persons.

                                                -3-
                                             COMPLAINT
Case 2:20-cv-07013-ODW-AS Document 1 Filed 08/04/20 Page 4 of 13 Page ID #:4



 1        14.    Plaintiff encountered barriers (both physical and tangible) that interfered
 2 with and denied Plaintiff the ability to use and enjoy the goods, services, privileges,

 3 advantages, and accommodations offered by Defendants at the Subject Property.

 4        15.    Parking for patrons visiting the Subject Property and Poultry Shop are
 5 among the facilities, privileges advantages, and accommodations offered by

 6 Defendants.

 7        16.    When parking is provided, there must be at least one marked accessible
 8 parking space designated and marked for disabled persons. However, there is no

 9 accessible parking for disabled persons at the Poultry Shop. No spaces within the

10 parking lot comply with the Americans with Disabilities Act. There is a disabled

11 parking sign, but the area in front of it is not designated, measured, or marked in any

12 way, and is filled with potted plants. 2010 ADA Standards §208.2; §502.

13        17.    Plaintiff, on information and belief, alleges that an accessible parking
14 space reserved and marked for persons with disabilities used to exist at this location.

15        18.    Unfortunately, the defendants do not maintain the parking lot so that the
16 parking spaces designed for use by persons with disabilities remain available.

17        19.    Currently, there is not a single accessible parking space reserved for
18 persons with disabilities available.

19        20.    There must also be an accessible path of travel from accessible parking
20 spaces to the entrance and an accessible path of travel connecting all buildings,

21 elements and spaces on the same site. However, there are no such accessible paths of

22 travel at the Poultry Shop. 2010 ADA Standards §206.212; §206.2.2.

23        21.    Plaintiff personally encountered these barriers.
24        22.    These inaccessible conditions denied Plaintiff full and equal access and
25 caused him difficulty, humiliation, and frustration.

26        23.    The barriers existed during Plaintiff’s visit to the Poultry Shop on June
27 3, 2020.

28

                                             -4-
                                          COMPLAINT
Case 2:20-cv-07013-ODW-AS Document 1 Filed 08/04/20 Page 5 of 13 Page ID #:5



 1         24.     Plaintiff alleges that Defendants knew that the architectural barriers
 2 prevented equal access. Plaintiff will prove that Defendants had actual knowledge

 3 that the architectural barriers prevented equal access and that the noncompliance with

 4 the Americans with Disabilities Act and Title 24 of the California Building Code

 5 regarding accessible features was intentional.

 6         25.     Plaintiff intends to return to the Poultry Shop in the near future. Plaintiff
 7 is currently deterred from returning because of the knowledge of barriers to equal

 8 access that continue to exist at Defendants’ facilities that relate to Plaintiff’s

 9 disabilities.

10         26.     Defendants have failed to maintain in working and useable conditions
11 those features necessary to provide ready access to persons with disabilities. 28

12 C.F.R. §36.211(a).

13         27.     Defendants have the financial resources to remove these barriers without
14 much expense or difficulty in order to make their Property more accessible to their

15 mobility impaired customers. These barriers are readily achievable to remove. The

16 United States Department of Justice has identified that these types of barriers are

17 readily achievable to remove.

18         28.     To date, Defendants refuse to remove these barriers, in violation of the
19 law, willfully depriving disabled persons including Plaintiff of important civil rights.

20         29.     On information and belief, the Plaintiff alleges that the Defendants’
21 failure to remove these barriers was intentional because the barriers are logical and

22 obvious. During all relevant times Defendants had authority, control and dominion

23 over these conditions and therefore the absence of accessible facilities was not a

24 mishap but rather an intentional act.

25         30.     The barriers to access are listed above without prejudice to Plaintiff
26 citing additional barriers to access by an amended complaint after inspection by

27 Plaintiff’s access consultant. Oliver v. Ralphs Grocery Co., 654 F.3d 903 (9th Cir.

28 2011); Doran v. 7-Eleven, Inc., 524 F.3d 1034 (9th Cir. 2008); Chapman v. Pier One

                                                -5-
                                             COMPLAINT
Case 2:20-cv-07013-ODW-AS Document 1 Filed 08/04/20 Page 6 of 13 Page ID #:6



 1 Imports (USA), Inc., 631 F.3d 939 (9th Cir. 2011). All of these barriers to access

 2 render the premises inaccessible to physically disabled persons who are mobility

 3 impaired, such as Plaintiff, and are barriers Plaintiff may encounter when he returns

 4 to the premises. All facilities must be brought into compliance with all applicable

 5 federal and state code requirements, according to proof.

 6                              FIRST CAUSE OF ACTION
 7                 Violation of the Americans With Disabilities Act of 1990
 8                                 (42 U.S.C. §12101, et seq.)
 9                                  (Against All Defendants)
10         31.   Plaintiff alleges and incorporates by reference, as if fully set forth again
11 herein, each and every allegation contained in all prior paragraphs of this complaint.

12         32.   More than thirty years ago, the 101st United States Congress found that
13 although “physical or mental disabilities in no way diminish a person’s right to fully

14 participate in all aspects of society, yet many people with physical or mental

15 disabilities have been precluded from doing so because of discrimination…in such

16 critical areas as employment, housing, public accommodations, education,

17 transportation, communication, recreation, institutionalization, health services,

18 voting, and access to public services.” 42 U.S.C. §12101(a).

19         33.   In 1990 Congress also found that “the Nation’s proper goals regarding
20 individuals with disabilities are to assure equality of opportunity, full participation,

21 independent living, and economic self-sufficiency for such individuals,” but that “the

22 continuing existence of unfair and unnecessary discrimination and prejudice denies

23 people with disabilities the opportunity to compete on an equal basis and to pursue

24 those opportunities for which our free society is justifiably famous.” 42 U.S.C.

25 §12101(a).

26         34.   In passing the Americans with Disabilities Act of 1990, which was
27 signed into law by President George H. W. Bush on July 26, 1990 (hereinafter the

28 “ADA”), Congress stated as its purpose:

                                              -6-
                                           COMPLAINT
Case 2:20-cv-07013-ODW-AS Document 1 Filed 08/04/20 Page 7 of 13 Page ID #:7



 1         “It is the purpose of this Act
 2
           (1) to provide a clear and comprehensive national mandate for the
 3         elimination of discrimination against individuals with disabilities;
 4
           (2) to provide clear, strong, consistent, enforceable standards addressing
 5         discrimination against individuals with disabilities;
 6
           (3) to ensure that the Federal Government plays a central role in enforcing
 7         the standards established in this Act on behalf of individuals with
 8         disabilities; and

 9         (4) to invoke the sweep of congressional authority, including the power to
10         enforce the fourteenth amendment and to regulate commerce, in order to
           address the major areas of discrimination faced day to-day by people with
11         disabilities.”
12
     42 USC §12101(b).
13
           35.    As part of the ADA, Congress passed “Title III – Public
14
     Accommodations and Services Operated by Private Entities” (42 U.S.C. §12181 et
15
     seq.). Title III of the ADA prohibits discrimination against any person “on the basis
16
     of disability in the full and equal enjoyment of the goods, services, facilities,
17
     privileges, advantages, or accommodations of any place of public accommodation by
18
     any person who owns, leases (or leases to), or operates a place of public
19
     accommodation.” 42 U.S.C. §12182(a).
20
           36.    The specific prohibitions against discrimination include, inter alia, the
21
     following:
22
        • 42 U.S.C. §12182(b)(1)(A)(ii): “Participation in Unequal Benefit. - It
23        shall be discriminatory to afford an individual or class of individuals, on
24        the basis of a disability or disabilities of such individual or class, directly,
          or through contractual, licensing, or other arrangements, with the
25        opportunity to participate in or benefit from a good, service, facility,
26        privilege, advantage, or accommodation that is not equal to that afforded
          to other individuals.”
27

28      • 42 U.S.C. §12182(b)(2)(A)(ii): “a failure to make reasonable
          modifications in policies, practices, or procedures when such
                                                -7-
                                             COMPLAINT
Case 2:20-cv-07013-ODW-AS Document 1 Filed 08/04/20 Page 8 of 13 Page ID #:8



 1        modifications are necessary to afford such goods, services, facilities,
 2        privileges, advantages, or accommodations to individuals with
          disabilities...;”
 3

 4     • 42 U.S.C. §12182(b)(2)(A)(iii): “a failure to take such steps as may be
         necessary to ensure that no individual with a disability is excluded, denied
 5       service, segregated, or otherwise treated differently than other individuals
 6       because of the absence of auxiliary aids and services...;”

 7     • 42 U.S.C. §12182(b)(2)(A)(iv): “a failure to remove architectural barriers,
 8       and communication barriers that are structural in nature, in existing
         facilities... where such removal is readily achievable;”
 9

10     • 42 U.S.C. §12182(b)(2)(A)(v): “where an entity can demonstrate that the
         removal of a barrier under clause (iv) is not readily achievable, a failure
11
         to make such goods, services, facilities, privileges, advantages, or
12       accommodations available through alternative methods if such methods
         are readily achievable.”
13

14        37.    Plaintiff is a qualified individual with a disability as defined in the
15 Rehabilitation Act and in the Americans with Disabilities Act of 1990.

16        38.    The acts and omissions of Defendants set forth herein were in violation
17 of Plaintiff’s rights under the ADA and the regulations promulgated thereunder, 28

18 C.F.R. Part 36 et seq.

19        39.    The removal of each of the physical and policy barriers complained of
20 by Plaintiff as hereinabove alleged, were at all times herein mentioned “readily

21 achievable” under the standards of §12181 and §12182 of the ADA. Specifically, it

22 was readily achievable for a Poultry Shop to provide accessible parking and paths of

23 travel. Removal of each and every one of the architectural and/or policy barriers

24 complained of herein were already required under California law. Further, on

25 information and belief, alterations, structural repairs or additions since January 26,

26 1993, have also independently triggered requirements for removal of barriers to

27 access for disabled persons per §12183 of the ADA. In the event that removal of any

28 barrier is found to be “not readily achievable,” Defendants still violated the ADA, per

                                              -8-
                                           COMPLAINT
Case 2:20-cv-07013-ODW-AS Document 1 Filed 08/04/20 Page 9 of 13 Page ID #:9



 1 §12182(b)(2)(A)(v) by failing to provide all goods, services, privileges, advantages

 2 and accommodations through alternative methods that were “readily achievable.”

 3        40.    On information and belief, as of the date of Plaintiff’s encounter at the
 4 premises and as of the filing of this Complaint, Defendants’ actions, policies, and

 5 physical premises have denied and continue to deny full and equal access to Plaintiff

 6 and to other mobility disabled persons in other respects, which violate Plaintiff’s right

 7 to full and equal access and which discriminate against Plaintiff on the basis of his

 8 disabilities, thus wrongfully denying to Plaintiff the full and equal enjoyment of the

 9 goods, services, facilities, privileges, advantages and accommodations, in violation of

10 42 U.S.C. §12182 and §12183 of the ADA.

11        41.    Defendants’ actions continue to deny Plaintiff’s rights to full and equal
12 access and discriminated and continue to discriminate against him on the basis of his

13 disabilities, thus wrongfully denying to Plaintiff the full and equal enjoyment of

14 Defendants’ goods, services, facilities, privileges, advantages and accommodations,

15 in violation of the ADA, 42 U.S.C. §12182.

16        42.    Further, each and every violation of the Americans With Disabilities Act
17 of 1990 also constitutes a separate and distinct violation of California Civil Code

18 §51(f), §52, §54(c) and §54.1(d), thus independently justifying an award of damages

19 and injunctive relief pursuant to California law, including but not limited to Civil

20 Code §54.3 and §55.

21                             SECOND CAUSE OF ACTION
22                          Violation of the Unruh Civil Rights Act
23                            (California Civil Code §51, et seq.)
24                                 (Against All Defendants)
25        43.    Plaintiff alleges and incorporates by reference, as if fully set forth again
26 herein, each and every allegation contained in all prior paragraphs of this complaint.

27        44.    California Civil Code §51 provides that physically disabled persons are
28 free and equal citizens of the state, regardless of their medical condition or disability:

                                              -9-
                                           COMPLAINT
Case 2:20-cv-07013-ODW-AS Document 1 Filed 08/04/20 Page 10 of 13 Page ID #:10



 1

 2        All persons within the jurisdiction of this state are free and equal, and no
          matter what their sex, race, color, religion, ancestry, national origin,
 3        disability, or medical condition are entitled to full and equal
 4        accommodations, advantages, facilities, privileges, or services in all
          business establishments of every kind whatsoever.
 5

 6 California Civil Code §51(b) (emphasis added).

 7        45.    California Civil Code §51.5 also states, in part: “No business,

 8 establishment of any kind whatsoever shall discriminate against…any person in this

 9 state on account” of their disability.

10        46.    California Civil Code §51(f) specifically incorporates (by reference) an

11 individual’s rights under the ADA into the Unruh Act.

12        47.    California Civil Code §52 provides that the discrimination by

13 Defendants against Plaintiff on the basis of his disability constitutes a violation of the

14 general antidiscrimination provisions of §51 and §52.

15        48.    Each of Defendants’ discriminatory acts or omissions constitutes a

16 separate and distinct violation of California Civil Code §52, which provides that:

17        Whoever denies, aids or incites a denial, or makes any discrimination or
          distinction contrary to section 51, 51.5, or 51.6 is liable for each and every
18        offense for the actual damages, and any amount that may be determined
19        by a jury, or a court sitting without a jury, up to a maximum of three times
          the amount of actual damage but in no case less than four thousand dollars
20        ($4,000), and any attorney’s fees that may be determined by the court in
21        addition thereto, suffered by any person denied the rights provided in
          Section 51, 51.5, or 51.6.
22

23        49.    Any violation of the Americans with Disabilities Act of 1990 constitutes

24 a violation of California Civil Code §51(f), thus independently justifying an award of

25 damages and injunctive relief pursuant to California law, including Civil Code §52.

26 Per Civil Code §51(f), “A violation of the right of any individual under the

27 Americans with Disabilities Act of 1990 (Public Law 101-336) shall also constitute a

28 violation of this section.”

                                               - 10 -
                                            COMPLAINT
Case 2:20-cv-07013-ODW-AS Document 1 Filed 08/04/20 Page 11 of 13 Page ID #:11



 1          50.   The actions and omissions of Defendants as herein alleged constitute a
 2 denial of access to and use of the described public facilities by physically disabled

 3 persons within the meaning of California Civil Code §51 and §52.

 4          51.   As a proximate result of Defendants’ action and omissions, Defendants
 5 have discriminated against Plaintiff in violation of Civil Code §51 and §52, and are

 6 responsible for statutory, compensatory and actual damages to Plaintiff, according to

 7 proof.

 8                                  PRAYER FOR RELIEF
 9          Plaintiff has no adequate remedy at law to redress the wrongs suffered as set
10 forth in this Complaint. Plaintiff has suffered and will continue to suffer irreparable

11 injury as a result of the unlawful acts, omissions, policies, and practices of the

12 Defendants as alleged herein, unless Plaintiff is granted the relief he requests.

13 Plaintiff and Defendants have an actual controversy and opposing legal positions as

14 to Defendants’ violations of the laws of the United States of America and the State of

15 California.

16          The need for relief is critical because the civil rights at issue are paramount
17 under the laws of the United States of America and the State of California.

18          WHEREFORE, Plaintiff RAUL URIARTE-LIMON prays judgment against
19 Defendants, and each of them, as follows:

20          1.    Issue a preliminary and permanent injunction directing Defendants as
21   current owners, operators, lessors, and/or lessees of the Subject Property and
22   premises to modify the above described property, premises, policies and related
23   facilities to provide full and equal access to all persons, including persons with
24   physical disabilities; and issue a preliminary and permanent injunction pursuant to
25   ADA §12188(a) and state law directing Defendants to provide facilities and services
26   usable by Plaintiff and similarly situated persons with disabilities, and which provide
27   full and equal access, as required by law, and to maintain such accessible facilities
28   once they are provided; to cease any discriminatory policies; and to train
                                                - 11 -
                                             COMPLAINT
Case 2:20-cv-07013-ODW-AS Document 1 Filed 08/04/20 Page 12 of 13 Page ID #:12



 1   Defendants’ employees and agents how to recognize disabled persons and
 2   accommodate their rights and needs;
 3         2.    Retain jurisdiction over the Defendants until such time as the Court is
 4   satisfied that Defendants’ unlawful policies, practices, acts and omissions, and
 5   maintenance of physically inaccessible public facilities and policies as complained of
 6   herein no longer occur, and cannot recur;
 7         3.    Award to Plaintiff all appropriate damages, including but not limited to
 8   actual and statutory damages according to proof;
 9         4.    Award to Plaintiff all reasonable attorney fees, litigation expenses, and
10   costs of this proceeding pursuant to 42 U.S.C §12205 and California Civil Code §52;
11   and
12         5.    Grant such other and further relief as this Court may deem just and
13   proper.
14

15 DATED: August 4, 2020                           VALENTI LAW APC
16

17                                                 By: /s/ Matt Valenti
18                                                 Matt Valenti, Esq.
                                                   Attorney for Plaintiff
19

20

21

22

23

24

25

26

27

28

                                              - 12 -
                                           COMPLAINT
Case 2:20-cv-07013-ODW-AS Document 1 Filed 08/04/20 Page 13 of 13 Page ID #:13



 1                                     JURY DEMAND
 2
           Plaintiff RAUL URIARTE-LIMON hereby demands a trial by jury for all
 3
     claims and issues for which a jury is permitted.
 4

 5

 6
     DATED: August 4, 2020                          VALENTI LAW APC
 7

 8
                                                    By: /s/ Matt Valenti
 9
                                                    Matt Valenti, Esq.
10                                                  Attorney for Plaintiff
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                              - 13 -
                                           COMPLAINT
